               Case 2:20-cv-00790-RSM Document 11 Filed 02/18/21 Page 1 of 3




 1                                                         THE HONORABLE RICARDO S. MARTINEZ
                                                                        Trial Date: August 16, 2021
 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT FOR THE
 7                                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   JOHN M. KIVLIN,
                                                                 No. 2:20-cv-00790 RSM
 9                                            Plaintiff,
10                v.                                             STIPULATED MOTION FOR AND
                                                                 ORDER EXTENDING DEADLINE
11   CITY OF BELLEVUE, A municipal                               FOR EXPERT DISCLOSURES
     corporation, and PATRICK C. ARPIN, and
12   CARL KLEINKNECHT, JOHN DOES                                 [CLERK’S ACTION REQUIRED]
     NOES. 1 to 2 in their individual and official
13   capacities,
14                                          Defendants.
15

16                                                 STIPULATION
                  IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff John Kivlin
17
     and Defendants City of Bellevue that the parties are currently engaged in concerted efforts to
18
     resolve this matter without further litigation if possible, particularly in light of changed
19
     circumstances in the underlying events. Counsel for the parties are engaged in ongoing
20
     negotiations and jointly request that the Court extend the current deadline for disclosure of
21
     expert witnesses and reports so the parties do not divert attention and resources to those
22
     efforts before determining if resolution is possible. The deadline for disclosure of experts and
23
     reports is currently February 17, 2021. Dkt. 8. The parties jointly request the court extend
24
     this deadline 45 days to March 30, 2021.
25

26

27
     STIPULATED MOTION FOR AND ORDER EXTENDING                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DEADLINE FOR EXPERT DISCLOSURES - 1                                              ATTORNEYS AT LAW
                                                                                801 SECOND AVENUE, SUITE 1210
     2:20-cv-00790 RSM                                                           SEATTLE, WASHINGTON 98104
                                                                                     PHONE: (206) 623-8861
     1120-00010/Kivlin stip order ext ddl                                             FAX: (206) 223-9423
               Case 2:20-cv-00790-RSM Document 11 Filed 02/18/21 Page 2 of 3



     Dated: February 17, 2021
 1

 2
                                            PATRICIA S. ROSE EMPLOYMENT LAWYER
 3

 4
                                            s/Patricia S. Rose
 5                                          Patricia S. Rose, WSBA #19046
 6                                          Attorney for Plaintiff
                                            P.O. BOX 31892
 7                                          Seattle, WA 98103
                                            Telephone: (206) 622-8964
 8                                          Facsimile: (206) 694-2695
                                            Email: patty@pattyroselaw.com
 9

10

11
     Dated: February 17, 2021
12

13
                                            KEATING, BUCKLIN & McCORMACK, INC., P.S.
14

15
                                            /s/Jayne L. Freeman
16                                          Jayne L. Freeman, WSBA #24318
                                            Attorneys for Defendants
17                                          801 Second Avenue, Suite 1210
                                            Seattle, WA 98104
18                                          Ph.: (206) 623-8861 / FAX: (206) 223-9423
                                            jfreeman@kbmlawyers.com
19

20

21

22

23

24

25

26

27
     STIPULATED MOTION FOR AND ORDER EXTENDING                   KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DEADLINE FOR EXPERT DISCLOSURES - 2                                        ATTORNEYS AT LAW
                                                                          801 SECOND AVENUE, SUITE 1210
     2:20-cv-00790 RSM                                                     SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
     1120-00010/Kivlin stip order ext ddl                                       FAX: (206) 223-9423
               Case 2:20-cv-00790-RSM Document 11 Filed 02/18/21 Page 3 of 3




 1
                                                 ORDER
 2
                  PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED that the
 3
     deadline for disclosure of expert witnesses and reports is extended 45 days until March 30,
 4
     2021.
 5
                  DATED this 18th day of February, 2021.
 6

 7

 8

 9
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION FOR AND ORDER EXTENDING                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DEADLINE FOR EXPERT DISCLOSURES - 3                                      ATTORNEYS AT LAW
                                                                        801 SECOND AVENUE, SUITE 1210
     2:20-cv-00790 RSM                                                   SEATTLE, WASHINGTON 98104
                                                                             PHONE: (206) 623-8861
     1120-00010/Kivlin stip order ext ddl                                     FAX: (206) 223-9423
